Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  July 30, 2010                                                                          Marilyn Kelly,
                                                                                             Chief Justice

  139814(91)                                                                       Michael F. Cavanagh
                                                                                   Elizabeth A. Weaver
                                                                                    Maura D. Corrigan
  ADRIANA LEE, Personal Representative of                                          Robert P. Young, Jr.
  the Estate of RUFUS YOUNG, JR.,                                                  Stephen J. Markman
                Plaintiff-Appellee,                                                Diane M. Hathaway,
                                                                                                  Justices

  v                                                      SC: 139814
                                                         COA: 282268
                                                         Wayne CC: 04-438626-NO
  DETROIT MEDICAL CENTER, CHILDREN’S
  HOSPITAL, DR. ALHM MAHBOBUL HUQ,
  and DR. JAYSHREE RAO,
             Defendants-Appellees,
  and
  DR. VINCE TRUONG,
             Defendant-Appellant,
  and
  LIFE SPAN CLINICAL SERVICES, KRISTIN
  RYESON DZAHRISTOS, TARA HALL,
  JENNIFER WRAYNO, BARBARA FRIEDEL,
  and FAY FLUELLEN,
             Defendants.
  ________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 26,
  2010 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

        CORRIGAN, J., would grant the motion for reconsideration and states as follows:
  The defendants raise jurisprudentially significant questions concerning the correctness of
  the Court of Appeals decision in this case, as I explained in my dissent to this Court’s
  March 26, 2010 order denying the application for leave to appeal.

         YOUNG, J., would grant the motion for reconsideration for the reasons set forth in
  Justice CORRIGAN’s dissenting statement in this case, 485 Mich 1121 (2010).
                                                                                                               2


       MARKMAN, J., would grant the motion for reconsideration, and grant leave to
appeal, for the reasons set forth in his dissenting statement in this case, 485 Mich 1122
(2010).




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 30, 2010                       _________________________________________
       d0727                                                                 Clerk